tax_exempt_and_government_entities_division 201i lu5u of the treasury_department internal_revenue_service washington d c nov s e z p’ a tt uniform issue list joni ioe kkkkhkkkkk ka kkkkhhhh legend taxpayer a rete companya companyb kkk kkk ahhh kak amount dollar_figure wkknreaakke plan xx rna ki plan y wk ik kh dear kkk kkih this is in response to your request dated as supplemented by correspondence dated jaar eoin and te ereee in which your authorized representative requests a waiver of the -day rollover tequirement contained i in sec_402 of the internal_revenue_code the code the following facts and representations have been submitted under penalty of perjury in support of the ruling requested for a period of time after leaving company a taxpayer a taxpayer a was employed at company a and participated in plan x which was sponsored by company a when she ended her employment with company a taxpayer a began employment with company b maintained her savings in plan x sought to roll the funds directly from plan x into plan y which was sponsored by company b on taxpayer a withdrew amount from plan x with the intent of depositing those funds into plan y the withdrawal was made in the form of a check for amount made payable to company b fbo taxpayer a representatives of plan y accepted the check as drawn provided it was endorsed for deposit only by a principal of company b taxpayer a held onto - the check until at which time it was deposited into plan y represents that amount had not been used for any other purpose after speaking with individuals from company b taxpayer a until then taxpayer a it has been represented that during calendar_year taxpayer a received a calendar_year 1099-r distributions from pensions annuities retirement or profit-sharing_plans iras insurance contracts etc showing a plan x distribution to taxpayer a with respect to calendar_year for amount box distribution code s of said form 1099-r was coded g indicating a direct_rollover to a qualified_plan based on the above facts and representations you request a ruling that the internal_revenue_service the service waive the 60-day rollover requirement with respect to the distribution of amount contained in sec_402 of the code in this instance with respect to your ruling_request sec_402 of the code provides that except as otherwise provided in sec_402 any amount distributed out of an employees’ trust described in sec_401 that is exempt from tax under sec_501 shall be taxable to the distributee in the taxable_year of the distributee in which distributed in the manner provided under sec_72 of the code relating to annuities sec_402 of the code provides rules governing rollovers of amounts from exempt trusts to eligible retirement plans including iras sec_402 of the code provides that except as provided in subparagraph b paragraph which excludes rolled over amounts from gross_income shall not apply to any transfer of a distribution made after the 60th day following the day on which the distributee received the property distributed sec_402 of the code provides that the secretary may waive the 60-day requirement under sec_402 of the code where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_402 of the code sec_402 of the code provides that an eligible_rollover_distribution shall not include any distribution to the extent such distribution is required under sec_401 sec_401 of the code provides that a_trust shall not constitute a qualified_trust under this section unless the plan of which such trust is a part provides that if the distributee of any eligible_rollover_distribution -- i elects to have such distribution paid directly to an eligible_retirement_plan and ii specifies the eligible_retirement_plan to which such distribution is to be paid in such form and at such time as the plan_administrator may prescribe such distribution shall be made in the form of a direct trustee-to-trustee transfer to the eligible_retirement_plan so specified sec_401 of the code provides that for purposes of code sec_401 the term eligible_retirement_plan has the meaning given such term by sec_402 with an exception not pertinent to this ruling_request thus a direct transfer defined in code sec_401 may be made into an ira sec_1_401_a_31_-1 of the income_tax regulations question and answer-3 provides in relevant part that a direct_rollover that satisfies sec_401 is an eligible_rollover_distribution that is paid directly to an eligible_retirement_plan for the benefit of a distributee sec_1_401_a_31_-1 of the income_tax regulations question and answer-4 provides in summary that providing a distributee with a check and instructing the distributee to deliver the check to the eligible_retirement_plan is a reasonable means of direct payment as long as there is compliance with the requirements contained therein sec_1_401_a_31_-1 of the income_tax regulations question and answer-5 provides in relevant part that a direct_rollover described in code sec_401 is a distribution and rollover of the eligible_rollover_distribution and not a transfer of assets and liabilities thus for example the consent and requirements of code sec_401 sec_411 and sec_417 apply to transactions described in code sec_401 the preamble to the final income_tax regulations under code sec_401 provides in relevant part that the direct_rollover option is provided in addition to the pre-existing rollover provisions under sec_402 thus an employee who receives an eligible_rollover_distribution but does not elect a direct_rollover still has the option to subsequently roll over the distribution to an eligible_retirement_plan within days of receipt revproc_2003_16 ilr b date provides that in determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_402 the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred in this case the service notes that taxpayer a received a plan x distribution in the form of a direct_rollover as that term is defined in code sec_401 of amounts due her from contributions and earnings from plan x the distribution check was given to taxpayer a but made out to company b fbo taxpayer a thus the check was not payable to taxpayer a and taxpayer a lacked control_over the check and could not have disposed of it the form 1099-r received by taxpayer a supports this conclusion by showing code g in box with no withholding for federal_income_tax in short taxpayer a never received a distribution subject_to the 60-day rollover requirement found in sec_402 of the code thus the service concludes as follows with respect to your ruling_request that taxpayer a’s receipt of her distribution from plan x was in the form of a direct_rollover as that term is used in sec_401 of the code and the regulations promulgated thereunder as a result it was not subject_to the 60-day rollover requirement of sec_402 of the code furthermore consistent with the language on the check which indicates that it is payable to company b fbo taxpayer a taxpayer a may place the check into plan y maintained by company b no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayer who requested it sec_6110 of the code provides that it may not be used or cited as precedent pursuant to a power_of_attorney on file with the service the original of this letter_ruling is being sent to you and a copy to your authorized representative 201v405u y you wish to inquire about this ruling if at - please address all correspondence to pp please contact identification_number wananaanee sincerely yours cilbler h watkins carlton a watkins manager employee_plans technical group
